JUSTICE COTTER
delivered the Opinion of the Court.
¶1 N.A. appeals from an order of the Eighteenth Judicial District Court, Gallatin County, granting the State’s petition for the involuntary commitment of N.A. We reverse.
¶2 A restatement of the dispositive issue on appeal is whether the District Court violated N. A.’s statutory and due process rights when it issued a commitment order without obtaining from N. A. an intentional *380and knowing waiver of his procedural rights as required by § 53-21-119(1), MCA.
FACTUAL AND PROCEDURAL BACKGROUND
¶3 N.A. is a 31-year-old male with a history of schizoaffective disorder. In early February 2013, N.A. was conditionally discharged from the Montana State Hospital, Warm Springs, Montana. In March 2013, N.A. called his mother from the bank to report a gas leak at their home. N.A.’s mother returned home and, finding no gas leak, drove to the bank to pick up N.A. She had difficulty convincing N.A. to close the car door, and he refused to wear Ms seatbelt. N.A. tried to exit the moving veMcle twice. N.A.’s mother stopped at a store to contact law enforcement officers. Meanwhile, N. A. wrapped Ms money in an orange towel and put the towel on Ms head. When Ms mother told Mm not to enter the store like that, N.A. said: “I can because I control the air.” Law enforcement officers arrived and placed N.A. in protective custody at Hope House in Bozeman, Montana.
¶4 WMle in custody at Hope House, N.A. reported smelling chemicals in the hallway, wore a dirty jacket and pants with an open zipper, constantly brushed the floor with Ms feet, and carried trash in Ms jacket. John Karath (Karath), a licensed climcal social worker, interviewed N.A. and concluded he was decompensating, showed impaired judgment, and was unable to protect Ms health and safety. ¶5 On March 11, 2013, the State filed a petition for involuntary commitment and attached a report by Karath. At an imtial hearing that day, N.A. appeared in person and with counsel. The District Court asked whether there was an individual who could be appointed friend of respondent pursuant to § 53-21-102(8), MCA. N.A. responded that “[tjhere is a possible fiiend I would like appointed. I would need more time to appoint one.” The District Court reserved N.A.’s right to appoint a friend. Upon N.A.’s request, the court held a detention hearing pursuant to § 53-21-124, MCA, and heard testimony from N.A.’s mother and from the Hope House manager. After the testimony, the court ordered that a member of the Crisis Response Team evaluate N.A. to determine whether he was an appropriate candidate for placement on the voluntary side, rather than the emergency detention' side of Hope House.
¶6 On March 14, 2013, the District Court held a hearing on the State’s commitment petition. N.A. again appeared in person and with counsel. The court received representations from N.A.’s counsel and the State that N.A. had agreed that a commumty commitment was *381appropriate. N.A.’s counsel stated: “[N.A.] is supportive of this proposed resolution, and we’ve talked about it. So he’s positive, and I’m hopeful that everything will work out.” David Powell (Powell), the certified professional person, testified that he had reviewed the State’s petition for involuntary commitment and the records at Hope House, and that he had spoken with Karath, N.A.’s mother, and N.A. Powell “believe[d]” N.A. was suffering from a mental disorder that might require community commitment and concluded it would be in N.A.’s best interest to stay at Hope House on the voluntary side, “which [N.A.] said he would very much enjoy.” Powell indicated he had discussed his recommendations with N.A. who “told [him] all of the specifics of the Treatment Plan” and seemed willing to follow through with the plan.
¶7 The court then orally announced its findings that N.A. had a mental disorder requiring a community commitment, that the least restrictive commitment was to'the Hope House voluntary side, and that N.A. “has apparently agreed to do that and to abide by the terms and conditions of the rules of the Hope House.” Subsequently, the District Court entered a written order mandating that N.A. be committed to a community program for 90 days and listing the conditions of his community commitment program. N.A. timely appealed the court’s order.
¶8 N.A. argues that the District Court failed to: (1) follow the requirements of § 53-21-119(1), MCA, in obtaining the waiver of his procedural rights; (2) conduct a hearing satisfying the requirements of § 53-21-126, MCA; and (3) issue a commitment order satisfying the requirements of § 53-21-127, MCA. The State counters that no waiver was necessary because the District Court conducted an adequate hearing with N.A. present and represented by counsel and with testimony from a professional person. The State argues that the record supports the District Court’s findings under § 53-21-126, MCA, that N.A. was suffering from a mental disorder and required commitment. The State further argues that the court’s order met the requirements of § 53-21-127(8), MCA, because “N.A. implicitly acknowledged his diagnosis by virtue of the fact that he agreed to psychiatric treatment in the community.” However, the State does not squarely address N.A.’s contention that the record contains no evidence that he made a knowing and intelligent waiver of his rights to a hearing.
STANDARD OF REVIEW
¶9 We review a district court’s civil commitment order to determine *382whether the court’s findings of fact are clearly erroneous and its conclusions of law are correct. In re R.W.K., 2013 MT 54, ¶ 14, 369, Mont. 193, 297 P.3d 318 (citations omitted). A finding of fact is clearly erroneous if it is not supported by substantial evidence, if the district court misapprehended the effect of the evidence, or if we are left with a definite and firm conviction that a mistake has been made after reviewing the entire record. R.W.K., ¶ 14 (citations omitted).
¶10 Due process claims arising from involuntary civil commitments are subject to plenary review. R.W.K., ¶ 15 (citation omitted).
DISCUSSION
¶11 Did the District Court violate N.A.’s statutory and due process rights when it issued a commitment order without obtaining from N.A. an intentional and knowing waiver of his procedural rights as required by § 83-21-119(1), MCA?
¶12 Section 53-21-119(1), MCA, sets forth the requirements for a valid waiver of rights in a civil commitment action, and provides in part as follows:
A person may waive the person’s rights, or if the person is not capable of making an intentional and knowing decision, these rights may be waived by the person’s counsel and friend of respondent... acting together if a record is made of the reasons for the waiver.
A district court must inquire into whether the person who is the subject of a petition for involuntary commitment is capable of making an intentional and knowing waiver of rights. In re A.M., 2014 MT 221, ¶ 11, 376 Mont. 226, 332 P.3d 263 (citation omitted). As we stated in In re P.A.C., 2013 MT 84, ¶ 14, 369 Mont. 407, 298 P.3d 1166, “The nature and extent of the record will depend upon the facts and circumstances of each case,” but at a minimum, the record must reflect that the attorney discussed the waiver with her client, that the client desired to waive his rights, and that the attorney was satisfied that her client understood his rights and the nature of the proceeding. P.A.C., ¶ 14; R.W.K, ¶¶ 24-25.
¶13  In this case, N.A. did not read the State’s petition, and he interrupted the District Court’s reading of his rights, which the District Court did not resume. Importantly, as in our recent decision in A.M., neither N. A. nor his attorney made any representations to the District Court that N.A. understood his rights and the nature of the proceedings and that he had the capacity to knowingly and intentionally waive his procedural rights, nor did the District Court *383make any inquiry or record in this regard. N.A.’s counsel stated that N.A. was supportive of a community commitment, and Powell testified that N.A. had said he would enjoy commitment on the voluntary side of Hope House. However, no evidence was presented and no record was made establishing a knowing and intentional waiver of N.A.’s procedural rights. Pursuant to our holding in A.M., ¶ 15, we conclude that the District Court violated N. A.’s statutory and due process rights when it accepted a stipulation to an involuntary commitment without first making an affirmative determination on the record that N.A. understood his procedural rights and waived those rights intentionally and knowingly. Thus, we must reverse the order of N. A.’s commitment.
¶14 Because this issue is dispositive, we do not reach N.A.’s remaining arguments.
CONCLUSION
¶15 For the foregoing reasons, we conclude the District Court failed to comply with the requirements of § 53-21-119(1), MCA, and supporting case law, thereby violating N. A.’s statutory and due process rights. The District Court’s order committing N.A. to community commitment is reversed.
JUSTICES McKINNON, SHEA and RICE concur.